12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34       Main Document
                                                Pg 1 of 25


                                                                      Hearing Date: May 19, 2020
                                                                      Hearing Time: 10:00 a.m.

TARTER KRINSKY & DROGIN LLP
Counsel to Alex Spizz, Chapter 7 Trustee
 1350 Broadway, 10th Floor
New York, New York 10018
(212) 216-8000
Alex Spizz, Esq.
Jill Makower, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT NEW YORK
                                                       x
In re:                                                       Chapter 7

AMPAL-AMERICAN ISRAEL CORPORATION,                           Case No. 12-13689 (SMB)

                                           Debtor.
                                                       x

         CHAPTER 7 TRUSTEE’S OBJECTION TO MERHAV (M.N.F.) LTD.’S
         MOTION FOR AN ORDER CLARIFYING SETTLEMENT AGREEMENT
         AND MUTUAL RELEASE


         Alex Spizz, the Chapter 7 trustee (the “Trustee”) of Ampal-American Israel Corporation

(“Ampal” or “Debtor”) in the above-captioned bankruptcy case, by and through his undersigned

counsel, as and for an objection (the “Objection”) to the Motion of Merhav (M.N.F.) Ltd.

(“MNF”) for an Order Clarifying Settlement Agreement and Mutual Release (the “Motion),

respectfully states as follows:

         1.       There does not appear to be a material factual dispute with respect to the Motion.

The Trustee therefore objects to the Motion as a matter of law.

         2.       Procedurally, the relief sought in the Motion should have properly been brought

by way of an adversary proceeding pursuant to Rule 7001(9) of the Federal Rules of Bankruptcy

Procedure (FRBP). In the interest of efficiency and judicial economy as well as to reduce

expenses of both sides, the Trustee would consent, if the Court deems it appropriate, to convert


{Client/008427/BANK912/02092236.DOCX;1 }
12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34       Main Document
                                                Pg 2 of 25



the Motion to an adversary proceeding and to treat this Objection as a motion to dismiss under

Rule 12(b)(6) of the Federal Rules of Civil Procedure as made applicable by FRBP 7012. (See

Clinton Nurseries Inc., et al., v. William Harrington, 608 B.R. 96, 106 (Bankr. D. Conn. 2019)).

                                           UNDISPUTED FACTS

         3.       On August 29, 2012, the Debtor filed a voluntary petition under Chapter 11 of the

Bankruptcy Code.

         4.       On April 8, 2013, the Court appointed a Chapter 11 Trustee.

         5.       Upon motion of the Chapter 11 Trustee the case was converted to a case under

Chapter 7 of the Bankruptcy Code.

         6.       On May 3, 2013, Alex Spizz was elected Chapter 7 Trustee.

         7.       The largest asset of the Debtor was its indirect ownership interest through Merhav

Ampal Group, Ltd. (“MAG”) in East Mediterranean Gas Company, S.A.E. (“EMG”).

         8.       EMG at the time of the filing was a non-operating entity involved in several

arbitration proceedings against the Egyptian government and its instrumentalities (the

“Arbitrations”).

         9.       Since EMG had no income its shareholders, through a series of loan agreements

and amendments (“Loan Agreement”) from 2013-2019, loaned funds to EMG based upon their

proportionate equity interests to meet its expenses during the Arbitrations.

         10.      On or about September 26, 2018, the EMG shareholders each entered into

separate Stock Purchase Agreements (“SPAs”) whereby they sold their respective stock interest

to EMED Pipeline, B.V. (“EMED”) which resulted in the settlement of the Arbitrations.

         11.      Each EMG shareholder negotiated its own SPA with EMED which was not

shared with the other shareholders.




{Client/008427/BANK912/02092236.DOCX;1 }        2
12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34            Main Document
                                                Pg 3 of 25



         12.      All shareholders except for MNF advanced the agreed amounts required by the

Loan Agreement.

         13.      Since EMED would not agree to repay the shareholders loans, the shareholders

agreed that on or about the closing of the SPAs that MNF would make payments to the other

shareholders to equalize the loss cause by the disproportionate loan amounts. This is referred to

by MNF as the Wash-Up Payments.

         14.      On November 5, 2019, the SPAs closed and MAG along with the other

shareholders were paid for their respective stock interests in EMG by EMED. MNF also made

the Wash-Up Payments to the other shareholders of which MAG received $43,873.

         15.      Following the closing of the SPAs, the Debtor, MAG, Ampal (Israel), Ltd., MNF

and Yosef A. Maiman entered into a Settlement Agreement and Mutual Release (“Settlement

Agreement”) which was approved by the Court on December 17, 2019 (Adv. Pro. No. 15-01122

SMB – ECF Doc. No. 43). Attached as Exhibit “A” is a copy of the Settlement Agreement.

         16.      The Settlement Agreement referred to various legal proceedings and claims the

parties had against each other as well as the SPAs.

         17.      The intent was to settle all outstanding legal proceedings and resolve all claims

that any party may have against another both known and unknown. In order to accomplish this

the mutual releases are as broad as possible. The MNF release is contained in ¶4 b. of the

Settlement Agreement which states as follows:

                  “4 b.    For good and valuable consideration, the receipt and sufficiency of
                           which are hereby acknowledged, Maiman and Merhav MNF, on
                           behalf of themselves and their respective subsidiaries, affiliates,
                           and assigns including Maiman family members and including
                           officers of the above companies (“Maiman Releasors”), hereby
                           release and forever discharge Ampal, the Ampal Parties and the
                           Trustee in his individual and representative capacities, and each of
                           their current and former officers, directors, subsidiaries, affiliates,



{Client/008427/BANK912/02092236.DOCX;1 }         3
12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34           Main Document
                                                Pg 4 of 25



                           managers, and their respective representatives, attorneys, agents,
                           beneficiaries, subsidiaries, affiliates, and assigns and the Trustee’s
                           successors-in-interest (“Ampal Released Parties”), from all actions,
                           causes of action, obligations and duties, claims, third party claims,
                           proofs of claim, counterclaims, cross-claims, rights of set-off,
                           indemnification, contribution or recoupment, claims or defenses of
                           abandonment, suits, debts, dues, sums of money, accounts,
                           reckonings, bonds, bills, specialties, covenants, contracts,
                           controversies, agreements, promises, variances, trespasses,
                           damages, judgments, extents, executions, claims, and demands
                           whatsoever, in law, admiralty, or equity, whether known or
                           unknown, asserted or unasserted, which the Maiman Releasors
                           ever had or now or may have against the Ampal Released Parties
                           by reason of any act, omission, matter, cause or thing whatsoever
                           from the beginning of the world to the date of this release; for the
                           avoidance of doubt, any and all indemnification claims,
                           contribution claims or other claims, which the Maiman Releasors
                           ever had, have now or may have in the future against any and all of
                           the Ampal Released Parties by reason of any act, omission, matter,
                           cause or thing whatsoever from the beginning of the world to the
                           date of this release, relating to any past, present or future legal
                           action initiated by any third party, are also hereby released and
                           forever discharged; provided that nothing in this Agreement shall
                           release or affect in any way any claims, rights, or obligations any
                           Party has under this Agreement.”


         18.      MNF alleges that it received a demand from EMED for payment of its loan deficit

and was required to pay EMED on January 7, 2020. (Motion ¶9)

         19.      The only reason that MNF would be required to pay the loan deficit to EMED

would be pursuant to the terms of the MNF SPA.

         20.      After making payment to EMED, MNF came to the other shareholders seeking a

repayment or in effect a recoupment of the Wash-Up Payments.

         21.      While admittedly the Trustee was unaware of any obligation on the part of MNF

to pay EMED for the loan deficit, he felt that the broad language of the mutual release precluded

payment to MNF of the Wash-Up Payment. Although the Trustee was unaware of any potential

obligation by MNF to pay EMED the loan deficit MNF by virtue of its SPA should have been



{Client/008427/BANK912/02092236.DOCX;1 }         4
12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34         Main Document
                                                Pg 5 of 25



aware of any obligation. The Trustee advised MNF and its counsel that absence an order of this

Court determining that the repayment of the Wash-Up Payments was not covered by the mutual

release contained in the Settlement Agreement, he would decline to authorize the requested

payment.

                                           LEGAL ARGUMENT

         22.      A release is a contract, and its construction is governed by contract law. Miller v.

Brunner, 164 A.D.3d 1228 (2d Dept. 2018) (quoting Warmhold v. Zagarino, 144 A.D.3d 672,

673 (2d Dept. 2016)). A release that is complete, clear, and unambiguous on its face must be

enforced according to the plain meaning of its terms. Inter–Reco, Inc. v. Lake Park 175

Froehlich Farm, LLC, 106 A.D.3d 955, 955 (2d Dept. 2013) (quoting Alvarez v. Amicucci, 82

A.D.3d at 688 (2d Dept. 2011)). Its meaning and coverage necessarily depend, as in the case of

contracts generally, upon the controversy being settled and upon the purpose for which the

release was given. Cahill v. Regan, 5 N.Y.2d at 299 (1959).

         23.      A party may give a release so broad in scope that it discharges all existing claims,

both known and unknown, provided that such a result was the intention of the parties and that the

parties did not act under mistake, fraud, or duress. Accordingly, a valid general release may

encompass unknown claims if the parties so intend and the agreement is fairly and knowingly

made. Rivera v. Wyckoff Hgts. Med. Ctr., 113 A.D.3d 667, 670–671 (2d Dept. 2014) (quoting

Centro Empresarial Cempresa S.A. v. América Móvil, S.A.B. de C.V., 17 N.Y.3d 269, 276

(2011)).

         24.      A valid general release will apply not only to known claims, but also unknown

claims between the parties that may have existed prior to the release. See Hoffmann v. Horn, 157

A.D.3d 871 (2d Dept. 2018) (citing Kulkarni v. Arredondo & Co., LLC, 151 A.D.3d 705 (2d




{Client/008427/BANK912/02092236.DOCX;1 }       5
12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34      Main Document
                                                Pg 6 of 25



Dept. 2017) [wherein it was held that the general release canceling customer’s contract with

storage facility clearly and unambiguously precluded her later action against the facility for

violation of General Business Law, based on failure to return her security deposit because the

release covered “all manner of action and actions, cause and causes of action, suits, [and] sums

of money whatsoever in law or in equity, known and unknown” that customer “ever had, now

has or may have.]); see also In re Mercer, 141 A.D.3d 594 (2d Dept. 2016) (held that release

providing for the mutual release of obligations ‘including but not limited to any claims and

causes of action…that [the parties] have asserted against each other or claims they could have

asserted in the [lawsuits in connection with probate of a will] to date…’ barred all of the sons’

claims that could have been asserted in probate proceeding regardless of whether the sons or

their attorneys had knowledge of those claims at the time they executed the settlement).

         25.      In Rivera v. Wyckoff Hgts. Med. Ctr., the Appellate Division, Second Department

found that the broad release of all claims the hospital gave to staffing provider, as consideration

in return for provider's discontinuance of a payment action against the hospital, unambiguously

created a general release barring hospital's contribution and indemnification claims against

provider and staff physicians relating to a patient's medical malpractice action. Rivera v. Wyckoff

Hgts. Med. Ctr., 113 A.D.3d 667. Although the release predated both commencement of the

malpractice action and interposition of hospital's third-party claims, there was no evidence that

the release was not fairly and knowingly made or that the parties intended it to cover a narrower

range of claims than its plain language suggested. from or relating to the [agreement] entered

into between [them]…” Id. at 671. This language seems broader than the language in the Ampal

settlement agreement.

         26.      In Miller v. Brunner, the Second Department found that the terms of the release




{Client/008427/BANK912/02092236.DOCX;1 }       6
12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34       Main Document
                                                Pg 7 of 25



clearly and unambiguously barred plaintiff’s claim for breach of contract since the parties

executed the release after they entered into the contract and the release broadly covered all

claims by plaintiff against defendant predating release. Miller v. Brunner, 164 A.D.3d 1228. The

Miller case involved an agreement containing the following language releasing defendants from,

“all actions, causes of action, suits, debts, dues, sums of money, accounts, covenants, contracts,

agreements, promises, damages, judgments, executions, claims and demands, in law, admiralty

or equity” which the plaintiffs “ever had, now have or hereafter can, shall or may, have for,

upon, or by reason of any matter, cause or thing whatsoever related, from the beginning of the

world to the day of the date of this Release.” Id. at 1230. The Court found that this language

broadly covered all claims by the plaintiffs against the defendants predating the release.

         27.      The SPAs and the Wash-up Payment were transactions made prior to the

settlement agreement. In fact, MNF’s SPA was the basis for its requirement to pay the loan

deficit to EMED. Thus, any claims, whether known or not, relating to those payments were

included in the release. Additionally, the release specifically included “third party claims” and

“recoupment”. The obligation if any to pay EMED is a third-party claim based up a contract that

existed prior to mutual release.

         28.      The Wash-up Payment was released regardless of whether it was in existence or

not at the time of the agreement because of the clear and unambiguous language in 4b that

releases all claims the releasors “may have” against the released parties and because of the

language in paragraph 10 under the Whereas clause states that the parties “wish to resolve all

(emphasis added) disputes between and among them, including but not limited to (emphasis

added) all disputes relating to MAG v. Merhav/Maiman, the Judgment, Spizz v. Merhav/Maiman,

and the Maiman Claims.”




{Client/008427/BANK912/02092236.DOCX;1 }       7
12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34      Main Document
                                                Pg 8 of 25



         29.      MNF cites to Chiappone v. N. Shore Univ. Hosp., 83 N.Y.S.3d 113, 115 (2d Dept.

2018) and Mazzurco v. PII Sam, LLC, 63 N.Y.S.3d 59, 60 (2d Dept. 2017) for the proposition

that the broad general release may not be read to cover matters which the parties did not intend to

cover.

         30.      In Chiappone the plaintiff on July 219, 2010 commenced a malpractice action

against the hospital and doctor based upon a procedure that occurred in October 2009. On July 5,

2013, the plaintiff was again admitted to the hospital and suffered serve injuries on July 8, 2013.

On June 27, 2014 parties settled the malpractice action and the plaintiff gave a broad release. On

October 11, 2014, the plaintiff died, and his wife commenced another malpractice action based

upon the second admission. The hospital claimed the second action was barred by the broad

general release. The Appellate Division, Second Department determined as a matter of law that

the release was only intended to settle the first malpractice action and found a hospital failed to

establish that the broad release language in a settlement agreement extinguished claims that were

not yet in dispute at the time the release was executed. Here the parties made it clear that they

“wished to resolve all disputes between and among them…..” including third party claims and

recoupment. Unlike Chiappone the MNF release was not meant to settle one specific existing

lawsuit.

         31.      In Mazzurco, the Appellate Division, Second Department affirmed the lower

court’s decision to deny the defendants-mortgage lender’s motion to dismiss. By way of

background, the plaintiff in Mazzurco commenced the action to recover damages for breach of

contract and unjust enrichment based upon his alleged overpayment of money to the defendants

on a mortgage loan secured against his property located in Elmhurst. The defendants, relying on

a release executed by the plaintiff in a foreclosure action for a different property, moved to




{Client/008427/BANK912/02092236.DOCX;1 }       8
12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34      Main Document
                                                Pg 9 of 25



dismiss the amended complaint. MNF is correct that the Court looked to whether the release and

the parties intended to cover the claim. And per the underlying papers, the release language in

Mazzurco read as follows, “The defendant/borrower [Mazzurco], as of the date of this

Agreement, acknowledges that he has no claim, whether known or unknown, against the

Plaintiff, PII SAM, LLC and/or its attorneys, Deutsch & Schneider LLP. That

defendant/borrower agrees to release and discharge PII SAM, LLC and its agent's, employees,

attorneys from any and all claims, demands, liabilities, damages, costs attorneys' fees.” The

Court found that the release was ambiguous regarding whether the parties intended that it cover

the claims alleged in the other foreclosure action and therefor the release did not conclusively

dispose of the plaintiff’s claims.

         32.      Mazzurco is clearly distinguishable from this matter because in Mazzurco it

appears the release and the subsequent action concerned two completely different and unrelated

foreclosure actions. In this case the parties made their intension clear that they were intending to

release all claims against each other whether related to existing proceedings or not.

         33.      The release in question was negotiated by experienced counsel over a period of

several weeks. It is hard to imagine a release that could have been broader and more

comprehensive than the one before this court.

                                               NOTICE

         34.      The Trustee is serving a copy of this Objection by mail upon: (i) United States

Trustee; (ii) the Debtor; (iii) all parties who served and filed a notice of appearance and

requested service of documents; and shall be given in accordance with the Order Limiting Notice

entered in this case on September 12, 2013 [Docket No. 342]. This Objection is also being filed

electronically with this Court.




{Client/008427/BANK912/02092236.DOCX;1 }       9
12-13689-smb         Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34       Main Document
                                               Pg 10 of 25



                                            CONCLUSION

         Based upon the foregoing, the Trustee respectfully requests that this Court deny the

Motion in all respects, and (ii) grant any further relief as this Court may deem just and proper.


Dated: New York, New York
       May 11, 2020
                                                Respectfully submitted,

                                                TARTER KRINSKY & DROGIN LLP



                                                By: s/ Alex Spizz
                                                    Alex Spizz, Esq.
                                                    Jill Makower, Esq.
                                                    1350 Broadway, 11th Floor
                                                    New York, New York 10018
                                                    Telephone: (212) 216-8000
                                                    aspizz@tarterkrinsky.com
                                                    jmakower@tarterkrinsky.com

                                                    Counsel to the Chapter 7 Trustee




{Client/008427/BANK912/02092236.DOCX;1 }       10
12-13689-smb   Doc 921   Filed 05/11/20 Entered 05/11/20 17:34:34   Main Document
                                    Pg 11 of 25




                                 EXHIBIT A
12-13689-smb               Doc 921            Filed 05/11/20 Entered 05/11/20 17:34:34   Main Document
                                                         Pg 12 of 25




                         SETTLEMENT AGREEMENT AND MUTUAL RELEASE


           This Settlement Agreement and Mutual Release (the "Agreement") is made by and


among ALEX SPIZZ, as Chapter 7 Trustee (the "Trustee") for Ampal-American Israel


Corporation ("Ampal"), Case No. 12-13689-SMB (Bankr. S.D.N. Y.) (the "Case"), MERHAV


AMPAL GROUP, LTD., f/k/a MERHAV-AMPAL ENERGY, LTD. ("MAG"), an Israeli


corporation, AMPAL (ISRAEL) LTD., an Israeli Corporation ("Ampal Israel")(the Trustee,


MAG and Ampal Israel collectively, the "Ampal Parties"), MERHAV (M.N.F.) LIMITED


("Merhav MNF"), an Israeli corporation, and YOSEF A. MAIMAN ("Maiman"), a citizen and


resident of Israel (Maiman and Merhav MNF collectively, the "Maiman Parties"). The Ampal


Parties and the Maiman Parties are referred to collectively as "the Parties".


           WHEREAS:


           1.         On May 20, 2013, the Trustee was elected Chapter 7 trustee in the Case. By order


entered in the Case by the United States Bankruptcy Court for the Southern District of New York


(the "Court"), the Trustee was authorized to exercise the rights of a shareholder with respect to


subsidiaries of Ampal as of May 20, 2013. Ampal is an indirect controlling shareholder of


MAG.


           2.         In Merhav Ampal Group, Ltd. v. Merhav (M.N.F.) Limited and YosefA. Maiman,


Case No. 14-0235-SMB (Bankr. S.D.N. Y.) ("M4G v. Merhav/Maimart\ MAG obtained a

money judgment against the Maiman Parties, which was entered on September 21, 2015 (the


"Judgment").


           3.         MAG has initiated proceedings to enforce the Judgment against the Maiman


Parties and has sought domestication of the Judgment in other jurisdictions, including in the

District Court of Tel Aviv, Israel, the State of Oklahoma, and the State of Florida.




{ Cl ient/008427/BANK9 1 2/0 1 9093 8 1 . DOCX;7 }
12-13689-smb             Doc 921          Filed 05/11/20 Entered 05/11/20 17:34:34      Main Document
                                                     Pg 13 of 25



          4.        The Trustee filed an adversary proceeding against the Maiman Parties, Alex Spizz


v. Merhav (M.N.F.) Limited and YosefA. Maiman , Case No. 15-01 122-SMB (Bankr. S.D.N. Y.)


("Spizz v. Merhav/Maiman").

          5.        The Maiman Parties filed proofs of claim in the Case, Claim Numbers 5, 6, 21,


and 106 (the "Maiman Claims").


          6.        Ampal, MAG, Merhav MNF, Maiman, and East Mediterranean Gas Company,


S.A.E. ("EMG"), among others, are parties in international arbitration proceedings described in


the Trustee's Sixth Status Report in the Case (Dkt. #787) (the "Arbitrations").


          7.         On or about September 26, 20 1 8, Merhav MNF and other shareholders of EMG


including MAG (the "Sellers") entered into Stock Purchase Agreements (the "SPAs") with


EMED Pipeline B.V. ("EMED") as purchaser. Each SPA provided for the sale to EMED by the


applicable Seller of its shares in EMG.


          8.        The Court authorized the Trustee to enter into a SPA on behalf of MAG by Order


dated November 16, 2018 (Dkt. #822).


          9.        The SPA between Merhav MNF and EMED (the "Merhav MNF SPA") provides,


inter alia, for payment to MAG of $27 million, which amount will be in full satisfaction of the


Judgment, on the closing date of the transaction contemplated in the Merhav MNF SPA (the


"Closing").


          10.       The Ampal Parties and the Maiman Parties wish to resolve all disputes between


and among them, including but not limited to all disputes relating to MAG v. Merhav/Maiman ,


the Judgment, Spizz v. Merhav/Maiman, and the Maiman Claims.


          11.       In furtherance of the resolution of all disputes, the Trustee has voluntarily stayed

certain actions against the Maiman Parties, including certain actions to enforce the Judgment and




{ Client/008427/BANK9 1 2/0 190938 1 .DOCX;7 }              2
12-13689-smb              Doc 921            Filed 05/11/20 Entered 05/11/20 17:34:34   Main Document
                                                        Pg 14 of 25



pending judicial or other proceedings against the Maiman Parties; and, pending the approval by


the Court of this Agreement, the Closing and payment of the purchase price to the Trustee and/or


MAG and receipt of the $27 million by the Trustee intends to stay all pending enforcement


proceedings and not to commence any new actions or proceedings against the Maiman Parties or


Maiman' s family members.


          NOW, THEREFORE, in consideration of the mutual covenants and agreements set


forth in this Agreement, and for other good and valuable consideration, the receipt and


sufficiency of which are hereby acknowledged, the Parties, with the intention of being legally


bound hereto, agree as follows:


           1.         Bankruptcy Court Approval. The effectiveness of this Agreement is subject to

(i) the occurrence of the Closing, (ii) the entry of an order by the Court approving the


Agreement, substantially in the form of order attached to this Agreement (the "Approval


Order"), and (iii) the payment of $27,000,000.00 to MAG or the Trustee pursuant to the Merhav


MNF SPA. The Agreement will be effective on the date (the "Effective Date") on which all of


the following conditions have been met (i) the Closing has occurred, (ii) the Approval Order is


entered, and (iii) $27,000,000.00 is paid to MAG or the Trustee pursuant to the Merhav MNF


SPA. The Trustee shall use best efforts to obtain the Approval Order within 45 days of the


Closing. The Approval Order must contain, at a minimum, the following holdings: (a) adequate


and sufficient notice of the Agreement was given to all creditors and Parties in interest entitled


to notice in the Case; (b) the Order and terms of the Agreement are binding on all such parties,

and (c) the Trustee has authority to enter into the Agreement.




{ Cl ient/008427/BANK9 1 2/0 1 9093 8 1 .DOCX;7 }              3
12-13689-smb             Doc 921          Filed 05/11/20 Entered 05/11/20 17:34:34            Main Document
                                                     Pg 15 of 25



          2.        Obligations on the Effective Date of this Agreement. On the Effective Date of


this Agreement, the Trustee and MAG shall:


                    a.         discontinue any and all actions to enforce or collect the Judgment against

                               the Maiman Parties, including without limitation, conducting discovery or


                               investigation as to assets,


                    b.          not commence any proceedings or process seeking to enforce the


                               Judgment;

                    c.         discontinue any and all further proceedings or continuation of actions


                               against Merhav MNF and/or Maiman in Spizz v. Merhav/Maiman;


                    d.         not commence, or participate or assist in the commencement of, any


                               proceedings or actions against Merhav MNF or Maiman in any court or


                               forum, in any jurisdiction;


                    e.         file within a reasonable time or join with Merhav MNF and Maiman in


                               motions with the Court and all other courts or forums as may be necessary


                               to stay any further proceedings against Merhav MNF or Maiman, and to


                               suspend any applicable court orders or deadlines.


          3.        Obligations following the Effective Date:


                    a.         the Trustee, MAG and/or Ampal Israel shall, within ten (10) days of the


                               Effective Date:


                                    i.    file a Satisfaction of the Judgment in the appropriate US Court and

                                          make all other filings necessary to evince satisfaction and release


                                          of the Judgment with the Court and with all other courts or

                                         jurisdictions in which the Judgment has been recorded or




{ Client/008427/BANK9 1 2/0 190938 1 .DOCX;7 }                  4
12-13689-smb            Doc 921          Filed 05/11/20 Entered 05/11/20 17:34:34             Main Document
                                                    Pg 16 of 25



                                         domesticated, or in which proceedings to recognize or enforce the


                                         Judgment have been commenced, including filing a voluntary

                                         consented to motion to dismiss the action filed in the District Court


                                         of Tel Aviv. Case Number 5467-07-17; the Maiman Parties, the


                                         Maiman Released Parties and anyone on their behalf hereby grant


                                         their consent to such motion, to the extent such consent is required;


                                   ii.   file a Stipulation of Dismissal with prejudice in Spizz v.


                                         Merhav/Maiman;


                                   iii. file releases and/or any other filings necessary to release any and


                                         all claims or liens against the property of Merhav MNF, Maiman,


                                         and members of his immediate family;


                   b.         Ampal Israel shall, within fifteen (1 5) days of the Effective Date, file a

                              voluntary consented to motion to dismiss the action filed in District Court


                              of Tel Aviv, Case Number 40663007015; the Maiman Parties, the Maiman

                              Released Parties and anyone on their behalf hereby grant their consent to


                              such motion, to the extent such consent is required;


                   c.         the Maiman Parties shall, within fifteen (15) days of the Effective Date


                              obtain a voluntary consented to dismissal of the action filed in Labor


                              Court Tel Aviv, Number 37555-10-17;


                   d.         the Trustee and MAG shall within fifteen (15) days of the closing of the

                              Case:


                              i.   make reasonable efforts to cause to be returned to Merhav MNF and/or

                                   Maiman all of the physical computer servers and hard drives delivered




{Client/008427/BANK9 12/01 90938 1 .DOCX;7 }                    5
12-13689-smb           Doc 921        Filed 05/11/20 Entered 05/11/20 17:34:34             Main Document
                                                 Pg 17 of 25



                                  to MAG's computer consultant Force Majeure during discovery, and


                                  all copies of data from such servers and hard drives, including


                                  providing any necessary instructions and authorizations to Force


                                  Majeure and Tic Tac Technologies for the return of all such materials


                                  at the Maiman Parties expense. For the avoidance of doubt, providing


                                  such instructions to any third party who is in possession or control of


                                  such materials (including, but not limited, to Force Majeure and Tic


                                  Tac) for the return of such materials will constitute making the


                                  required reasonable efforts with respect to materials in the possession


                                  or control of such third party, and the Trustee and MAG will not be


                                  liable for any refusal or non-compliance from such third party or for


                                  any action or omission of such third party. In addition, the Maiman


                                  parties obligation for the expenses under this section is limited to the

                                  direct expenses of the return, and shall not include any existing or


                                  unrelated obligations of the Ampal Parties or any other party;


                            ii.   make reasonable efforts to destroy all hard copies in their possession


                                  and control of confidential financial documents or information


                                  provided to them by Merhav MNF and/or Maiman during settlement


                                  discussions with MAG in 2016 or in subsequent discovery


                                  proceedings.


                           iii.   certify in writing that reasonable efforts have been made to delete or


                                  otherwise destroy all copies in their possession and control of

                                  confidential financial documents or information provided by Merhav




{Client/008427/BANK9 12/01909381. DOCX;7 }                  6
12-13689-smb              Doc 921           Filed 05/11/20 Entered 05/11/20 17:34:34        Main Document
                                                       Pg 18 of 25



                                      MNF and/or Maiman in electronic or digital form, whether in


                                      settlement negotiations or in formal discovery.


                     e.         Maiman and Merhav MNF shall, within 10 days of the Effective Date, file


                                with the Court a withdrawal of the Maiman Claims.


          4.         Mutual Release. On the Effective Date:


                     a.         For good and valuable consideration, the receipt and sufficiency of which


                                are hereby acknowledged, the Trustee, on behalf of Ampal, the Ampal


                                bankruptcy estate, MAG and Ampal Israel, (the "Ampal Releasors"),


                                hereby release and forever discharge Maiman, Merhav MNF, and Maiman


                                family members (provided that the release of any Maiman family member


                                shall be subject to the execution of a release by each of the respective


                                Maiman family members in substantially in the form of Paragraph 4b),


                                and their respective parents, subsidiaries, predecessors, successors,


                                affiliates, and assigns, including but not limited to Helit Maiman, Noa


                                Fanny Maiman, Ohad Maiman, and Yoav Moshe Maiman, (the "Maiman


                                Released Parties"), from all actions, causes of action, obligations and


                                duties, claims, third party claims, proofs of claim, counterclaims, cross-


                                claims, rights of set-off, indemnification, contribution or recoupment,


                                claims or defenses of abandonment, suits, debts, dues, sums of money,

                                accounts, reckonings, bonds, bills, specialties, covenants, contracts,

                                controversies, agreements, promises, variances, trespasses, damages,

                                judgments, extents, executions, claims, and demands whatsoever, in law,

                                admiralty, or equity, whether known or unknown, asserted or unasserted,




{CI ient/008427/BANK9 1 2/0 1 9093 8 1 .DOCX;7 }                7
12-13689-smb              Doc 921          Filed 05/11/20 Entered 05/11/20 17:34:34           Main Document
                                                      Pg 19 of 25



                                which the Ampal Releasors ever had or now or may have against the


                                Maiman Released Parties, by reason of any act, omission, matter, cause or


                                thing whatsoever, from the beginning of the world to the date of this


                                release, provided that nothing in this Agreement shall release or affect in


                                any way any claims, rights, or obligations any Party has under this


                                Agreement. For the avoidance of doubt, any and all third-party claims that


                                are derivative or duplicative of claims asserted by the Trustee, or which


                                otherwise could have been raised or asserted by the Trustee, against the


                                Maiman Released Parties are expressly released and discharged pursuant


                                to the immediately preceding sentence; Further, any and all


                                indemnification claims, contribution claims or other claims, which the


                                Ampal Releasors ever had, have now or may have in the future against any


                                and all of the Maiman Released Parties by reason of any act, omission,


                                matter, cause or thing whatsoever from the beginning of the world to the


                                date of this release, relating to any past, present or future legal action


                                initiated by any third party, are also hereby released and forever


                                discharged;



                     b.         For good and valuable consideration, the receipt and sufficiency of which

                                are hereby acknowledged, Maiman and Merhav MNF, on behalf of

                                themselves and their respective subsidiaries, affiliates, and assigns

                                including Maiman family members and including officers of the above

                                companies ("Maiman Releasors"), hereby release and forever discharge

                                Ampal, the Ampal Parties and the Trustee in his individual and




{CI ient/008427/BANK9 12/01 9093 8 1 .DOCX ;7 }                8
12-13689-smb               Doc 921           Filed 05/11/20 Entered 05/11/20 17:34:34          Main Document
                                                        Pg 20 of 25



                                 representative capacities, and each of their current and former officers,


                                 directors, subsidiaries, affiliates, managers, and their respective


                                 representatives, attorneys, agents, beneficiaries, subsidiaries, affiliates, and

                                 assigns and the Trustee's successors-in-interest ("Ampal Released


                                 Parties"), from all actions, causes of action, obligations and duties, claims,


                                 third party claims, proofs of claim, counterclaims, cross-claims, rights of


                                 set-off, indemnification, contribution or recoupment, claims or defenses of


                                 abandonment, suits, debts, dues, sums of money, accounts, reckonings,


                                 bonds, bills, specialties, covenants, contracts, controversies, agreements,


                                 promises, variances, trespasses, damages, judgments, extents, executions,


                                 claims, and demands whatsoever, in law, admiralty, or equity, whether

                                 known or unknown, asserted or unasserted, which the Maiman Releasors


                                 ever had or now or may have against the Ampal Released Parties by


                                 reason of any act, omission, matter, cause or thing whatsoever from the


                                 beginning of the world to the date of this release; for the avoidance of


                                 doubt, any and all indemnification claims, contribution claims or other


                                 claims, which the Maiman Releasors ever had, have now or may have in


                                 the future against any and all of the Ampal Released Parties by reason of


                                 any act, omission, matter, cause or thing whatsoever from the beginning of


                                 the world to the date of this release, relating to any past, present or future


                                 legal action initiated by any third party, are also hereby released and

                                 forever discharged; provided that nothing in this Agreement shall release




{ CI ient/008427/BANK9 1 2/0 1 9093 8 1 .DOCX;7 }               9
12-13689-smb             Doc 921           Filed 05/11/20 Entered 05/11/20 17:34:34        Main Document
                                                      Pg 21 of 25



                                or affect in any way any claims, rights, or obligations any Party has under


                                this Agreement.


          5.         Actions Required for Closing. Each of the Parties agree to take all actions,


including executing any documents, that are required on its part by the SPA to which it is party,


to cause the Closing to occur.


          6.         Proofs of Claim. On the Effective Date, any and all proofs of claims filed by the


Maiman Released Parties (including the Maiman Claims) in the Case shall be deemed null and


void and expunged for purposes of distribution by Trustee upon his filing of an interim or final


distribution to creditors in the Case.


          7.         Governing Law. This Agreement shall be governed and construed in accordance


with the laws of the State of New York without regard to its conflict of laws provisions except


insofar as Israeli law and procedure is applicable to dismissal, to pending cases in Israeli courts,


as provided in this Agreement, The Parties further agree that the Court shall retain jurisdiction to


enforce this Agreement in accordance with terms thereof.



          8.         Binding Nature. This Agreement shall inure to the benefit of, and be binding


upon, the Parties' respective predecessors, successors, and assigns, and upon the creditors and


parties in interest of Ampal and the Ampal chapter 7 bankruptcy estate.


          9.         Entire Agreement. This Agreement supersedes all prior discussions and


agreements between the Parties and contains the sole and entire agreement among the parties

with respect to the subject matter of this Agreement. This Agreement may not be altered or


modified except in writing signed by all the Parties.




{Client/008427/BANK9 1 2/0 1 9093 8 1 .DOCX;7 }              10
12-13689-smb            Doc 921         Filed 05/11/20 Entered 05/11/20 17:34:34     Main Document
                                                   Pg 22 of 25



          10.      Full Authority. The Parties represent and warrant that they have full, complete


and absolute authority to enter into this Agreement, and to assert, to compromise, and to dispose


of the claims, promises, and matters referenced in this Agreement.


          11.       Counterparts. This Agreement may be executed in any number of counterparts,

including by electronic signature, each of which will be deemed an original, but all of which


together will constitute the original Agreement.


          12.       Severability: Mutual Drafting. Whenever possible, each provision of this


Agreement shall be interpreted in such manner as to be effective and valid under applicable law.


If any provision of this Agreement should be held invalid or unenforceable under applicable law,


such provision shall be ineffective to the extent of such prohibition or invalidity but shall not


invalidate the remainder of such provision or the remaining provisions of this Agreement. This


Agreement shall be deemed to have been mutually prepared by the Parties and shall not be


construed against any Party solely by reason of authorship.


          13.       Opportunity to Consult Counsel. The Parties confirm that they have been given


the opportunity to engage and consult independent counsel regarding the terms and effect of this


Agreement.


          14.       Survival. All representations, warranties, agreements, covenants, and obligations


set forth in this Agreement shall be deemed continuing and shall survive the full execution of this


Agreement.




{CIient/008427/BANK9 12/0 190938 1 .D0CX;7 }             11
12-13689-smb               Doc 921           Filed 05/11/20 Entered 05/11/20 17:34:34         Main Document
                                                        Pg 23 of 25



           Signed in counterpart as of this 17 day ofNovember, 2019.
                                r\


        /


        / Alex Spizz/^ )                            '                 Yosef A. Maiman
TARTER KRINSKY^ DROGIN LLP                                   Havatzelet ha-Sharon Street 33
1350 Broadway, 1 1th Floor                                   Herzliya
New York, NY 10018                                           Israel
(212)216-8000                                                yossi@merhav.com
Fax:(212)216-8001
aspizz@tarterkrinsky.com


Chapter 7 Trustee ofAmpal-American Israel
Corporation



MERHAV AMPAL GROUP, LTD.                                     MERHAV (M.N.F.) LIMITED



By:                                                          By:
           Shlomi Kelsi                                               Yosef A. Maiman
       ITS:                                                        ITS:




Ampal (Israel) LTD.



By:
          Shlomi Kelsi
ITS:




{ Cl ient/008427/BANK9 1 2/0 1 9093 8 1 ,DOCX;7 }             12
12-13689-smb              Doc 921              Filed 05/11/20 Entered 05/11/20 17:34:34          Main Document
                                                          Pg 24 of 25

                                                          Y
                                                          v
           Signed in counterpart as of this          Al   day of November, 2019.




           Alex Spizz                                                  _YoserA. Maim an
 TARTER KRINSKY & DROGrN LLP                                  Havatzelet ha-Sharon Street 33
 1350 Broadway, 1 1th Floor                                   Herzliya
 New York, NY 10018
                                                              Israel
 (212)216-8000                                                yossi@merhav.com
 Fax:(212)216-8001
 aspizz@tarterkrinsky.com


 Chapter 7 Trustee ofAmpal-American Israel
 Corporation
                                                                                                 •>




 MERHAV AMPAL GROUP, LTD.                                     ME           .V (M.N.F.) LIMITED



 By:                                                          By:           MERHAV Mnf Ltd
           Shlomi Kelsi                                                Yosef A. Maiman
        ITS:                                                        ITS:




 Ainpal (Israel) LTD.



 By:
          Shlomi Kelsi
 ITS:




{Clicnt/008427/B ANK.91 2/0190938 l.DOCX;7 }
                                                               12
12-13689-smb           Doc 921             Filed 05/11/20 Entered 05/11/20 17:34:34          Main Document
                                                      Pg 25 of 25




                                                       V
               Signed in counterpart as of this        day of November. 20 19.




               Alex Spizz                                            Yosef A. Mai man
     TARTER KRINSKY & DROGIN LLP                            Havatzelet ha-Sharon Street 33
     1350 Broadway. 1 1th Floor                             Herzliya
     New York. NY 10018                                     Israel
     (212)216-8000                                          yoss i @merh av.com
     Fax:(212) 216-8001
     aspizz@tarterkrinsky.com


     Chapter 7 Trustee ofAmpal-American Israel
     Corporation




     MERI IAV AMPAL GROULVLTD.                              MERHAV (M.N. F.) LIMITED




     By:                                                    By:
               Shlomi Kelsi                                          Yosef A. Mai man
            ITS:                ,A r                               ITS:




     Ampal (Israel) LTD.



     By:
               Shlomi Kelsi
     ITS:




     ! Clicnt/008427/BANK9 1 2/0 1 90938 1 DOCX.7 \           12
